J-S58034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BREHM-LEBO ENGINEERING, INC.                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

BATTLESTONE STEEL, LLC

                        Appellant                   No. 334 MDA 2016


             Appeal from the Order Entered February 10, 2016
           In the Court of Common Pleas of Cumberland County
                  Civil Division at No(s): 2014-02510 MLE


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                        FILED JULY 28, 2016

     Appellant, Battlestone Steel, LLC (“Battlestone”), appeals from the

order entered in the Cumberland County Court of Common Pleas, which

denied its petition to strike/open default judgment.      On April 22, 2014,

Appellee Brehm-Lebo Engineering, Inc. (“Brehm-Lebo”) filed a complaint for

breach of contract and quantum meruit alleging Battlestone failed to pay for

work Brehm-Lebo performed pursuant to an oral contract between the

parties in connection with a demolition project.   Battlestone subsequently

filed preliminary objections, which the court overruled following argument.

After Battlestone failed to answer the complaint, Brehm-Lebo filed a praecipe

for entry of default judgment in the amount of $40,191.59, which the court

entered on April 14, 2015.    On September 11, 2015, Battlestone filed a

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58034-16


petition to strike/open the default judgment. Brehm-Lebo filed an answer on

October 19, 2015, and the court held oral argument on November 24, 2015.

On February 10, 2016, the court denied Battlestone’s petition. Battlestone

timely filed a notice of appeal and a voluntary concise statement of errors

per Pa.R.A.P. 1925(b) on February 25, 2016. On April 11, 2016, the parties

filed a joint application for relief asking this Court to vacate the order

denying Battlestone’s petition to strike/open the default judgment.

      “Parties may by stipulation resolve questions of fact or limit the issues,

and, if the stipulations do not affect the jurisdiction of the court or the due

order of the business and convenience of the court, they become the law of

the case.”   Parsonese v. Midland Nat. Ins. Co., 550 Pa. 423, 426, 706

A.2d 814, 815 (1998). See also Northbrook Life Ins. Co. v. Com., 597

Pa. 18, 949 A.2d 333 (2008) (explaining general rule that litigants may limit

issues available for consideration by reviewing court, provided that parties

cannot stipulate to matters affecting jurisdiction, business, or convenience of

courts). Instantly, the parties’ joint application for relief does not affect our

jurisdiction or the business or convenience of this Court.             See id.;

Parsonese, supra. Therefore, we grant the joint application for relief and

vacate the order denying Battlestone’s petition to strike/open the default

judgment per the parties’ request, and remand for further proceedings.

      Order vacated; case remanded for further proceedings. Jurisdiction is

relinquished.


                                      -2-
J-S58034-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2016




                          -3-